FILED
                            NOT FOR PUBLICATION                             SEP 26 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DEBORAH HOPE FOREMAN,                            No. 10-55868

              Plaintiff - Appellant,             D.C. No. 2:09-cv-05474-SVW-JC

  v.
                                                 MEMORANDUM *
FEDERAL DEPOSIT INSURANCE
CORPORATION; ONEWEST BANK,
FSB,

              Defendants - Appellees,

  and

INDYMAC FEDERAL BANK, FSB,

              Defendant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                           Submitted September 18, 2012 **




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:       LEAVY, PAEZ, and NGUYEN, Circuit Judges.

      Deborah Hope Foreman, an attorney, appeals pro se from the district court’s

order dismissing her action arising out of foreclosure proceedings. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

dismissal order. Doe v. Abbott Labs., 571 F.3d 930, 933 (9th Cir. 2009). We

affirm.

      The district court properly dismissed Foreman’s claims seeking money

damages against the Federal Deposit Insurance Corporation (“FDIC”) in its

capacity as receiver because, in light of the FDIC’s worthlessness determinations,

Foreman’s claims were moot. See Henrichs v. Valley View Dev., 474 F.3d 609,

615 (9th Cir. 2007) (damages claim moot where there are no assets in the

receivership to satisfy the claim).

      The district court properly dismissed Foreman’s negligence claim against the

FDIC in its corporate capacity because Foreman did not sufficiently allege that the

FDIC owed her a duty of care, which is “a prerequisite to establishing a claim for

negligence.” Nymark v. Heart Fed. Sav. & Loan Ass’n, 283 Cal. Rptr. 53, 56 (Ct.

App. 1991).




                                         2                                    10-55868
      The district court did not abuse its discretion by denying Foreman’s motion

to reconsider the order dismissing OneWest Bank because Foreman failed to

establish any basis for reconsideration. See Sch. Dist. No. 1J, Multnomah Cnty,

Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of

review and grounds for reconsideration).

      AFFIRMED.




                                           3                                 10-55868